___________

                                     No. 96-2649
                                     ___________

United States of America,                 *
                                          *
              Appellee,                   *
                                          *   Appeal from the United States
v.                                        *   District Court for the Eastern
                                          *   District of Arkansas.
Bruce Raymond Swinton,                    *
                                          *   [UNPUBLISHED]
              Appellant.                  *

                                     ___________

                     Submitted:      July 5, 1996

                           Filed:    September 11, 1996
                                     ___________

Before FAGG, BRIGHT, and MORRIS SHEPPARD ARNOLD, Circuit Judges.

                                     ___________



PER CURIAM.


     In United States v. Swinton, 75 F.3d 374 (8th Cir. 1996), we affirmed
on all issues but remanded this case for an evidentiary hearing on a claim
of possible jury misconduct.        The district court conducted a thorough and
full hearing on that issue and found that no such misconduct occurred.         The
district court in conformity with its findings denied Swinton a new trial.
Swinton appeals.


     We have considered the matter and reviewed the record as well as the
Anders brief filed by Swinton's appointed counsel.


     We conclude that Swinton's appeal is without merit.          We affirm the
order of the district court denying a new trial.
A true copy.


     Attest:


           CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                            -2-